Citation Nr: 1028342	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-48 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of weakness of 
the extremities, claimed as due to service-connected residuals of 
a cervical spine injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from August 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).

Historically, a January 1956 rating decision granted service 
connection for residuals of fracture and dislocation of the 4th 
and 5th cervical vertebrae (C 4 and 5) (which remains the 
Veteran's only service-connected disorder) and assigned an 
initial 20 percent disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 (vertebral fracture residuals) and 5290 
(limited cervical spine motion).  

An April 2006 rating decision denied an increased rating, under 
38 C.F.R. § 4.71a, Diagnostic Code 5235 (vertebral fracture or 
dislocation), and denied service connection for cervical 
myelopathy due to a spinal injury at C6.  The Veteran appealed 
that decision.  Then a February 2008 rating decision granted 
service connection for cervical myelopathy due to spinal injury 
at C6, secondary to the service-connected cervical fractures and 
dislocations. The disorder was then recharacterized as residuals 
of fracture, dislocation, of the 4th and 5th cervical vertebrae 
with residuals of a spinal cord injury and cervical 
reconstruction (with the latter having been previously rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5241 (spinal fusion).  
An increase from a 20 percent rating to a 30 percent rating was 
then granted under 38 C.F.R. § 4.71a, Diagnostic Code 5235.  

The Veteran and his wife testified before a Decision Review 
Officer (DRO) of the RO in December 2008.  However, a complete 
copy of the transcript of that hearing is on file. 

The Veteran and his wife testified before the undersigned Acting 
Veterans Law Judge (VLJ) sitting at the Detroit, Michigan, RO in 
May 2010 (commonly called a travel Board hearing).  A transcript 
of that hearing is on file.  

At the travel Board hearing the Veteran seemed to suggest that he 
was not claiming service connection for upper extremity weakness 
but only for weakness of his lower extremities.  See pages 10 
through 13 of the transcript of that hearing.  However, he has 
not formally withdrawn his claim for service connection for 
weakness of the upper extremities.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

At the December 2008 DRO hearing the Veteran's service 
representative mentioned that in the future the Veteran might 
file a claim for special monthly pension based on need to for aid 
and attendance or for specially adapted housing.  If the Veteran 
does desire to do so, he should file any such claim(s) with the 
RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following an inservice cervical spine injury, and surgery, a 
private physician and a VA examination in January 1956 noted that 
the Veteran had residual cervical spine and left arm disability. 

Thereafter, there are no private or VA records on file that 
antedate the Veteran's postservice June 2005 cervical spine 
injury.  The discharge summary from his hospitalization for that 
second injury reflects a pertinent discharge diagnosis of status 
post C6 incomplete quadriplegia secondary to a fall with anterior 
decompression and fusion. 

On VA examination in December 2005 it was reported that the 
Veteran had had a lumbar disc removed in 1966.  It was noted that 
lumbar X-rays revealed L4-5 and L5-S1 narrowing and that the disc 
spaces had marginal sclerosis, spurs, and possible vacuum 
phenomenon consistent with degenerative disc disease (DDD).  The 
diagnoses were fusion of C5-6, with DDD and arthritis of the 
cervical spine; DDD of the lower lumbar spine; and spondylosis of 
the thoracic spine.  It was opined that, based on the information 
available that "it is as not as likely as not that" the 
Veteran's current injury was connected to any service-related 
activity.  His current surgery of the cervical spine was the 
result of a June 2005 injury from a fall off a truck bumper. 

In a September 2006 statement M.A., M.D. reported that they 
Veteran had had cervical reconstruction and that at the time of 
that surgery it appeared that he had had a prior fracture, which 
was as likely as not to have contributed to the severity of his 
spinal cord injury because there was evidence of osteophytic 
changes that were driven back into his spinal cord with his 
relative minor (2005) injury from a fall.  

On VA examination in March 2007 the Veteran reported being unable 
to walk more than a few yards.  He reported having had cervical 
spine X-rays between the time of his two cervical spine injuries, 
but the examiner noted that these were not on file.  The examiner 
noted that following the first cervical spine injury the Veteran 
had developed cervical DDD over time and, as a rule, the time 
period for this development was measured in years.  Evidence 
based literature supported both aging and trauma as etiologies 
for DDD.  He had documented trauma and had aged over the years.  
It would be reasonable to assume that the original injury set up 
the severity of the DDD and this caused the vertebrae to be quite 
brittle and break.  Evidently there were some osteophytic 
changes, which would be like small bone shards or spurs.  These 
bone shards or spurs evidently were placed such that when the 
Veteran had the second injury, he ended up placing pressure on 
the spinal cord and damaging it.  This required surgical repair 
with only partial recovery.  

The February 2008 rating decision which granted service 
connection for cervical myelopathy noted that the recent 
examination had found some loss of strength in all of the 
Veteran's extremities but there was neither a medical opinion 
linking these symptoms to the Veteran's cervical spine injury nor 
a medical diagnosis to explain these symptoms.  

Although the Veteran had been assigned a 20 percent rating for 
residuals of his inservice cervical spine injury, on VA 
examination in April 2008 it was reported that he had not had any 
apparent functional deficits after the injury and had had normal 
function and been able to walk.  He had had weakness of his 
extremities since his second cervical spine injury and had needed 
assistive devices to walk.  He also had had numbness of his hands 
and feet.  Even though a surgeon had noted cervical osteophytes 
at the time of the postservice cervical spine surgery, these had 
not affected his function prior to the second injury.  It was 
stated that numbness was not cause by or a result of residuals of 
cervical spine injury and spinal cord injury. 

At the December 2008 hearing before a Decision Review Officer the 
Veteran testified that he fractured vertebrae in his neck in a 
vehicular accident during service.  In June 2005 he was sitting 
on the bumper of a truck but fell head down.  His head hit the 
ground which was less than three feet down.  The service 
representative stated that the Veteran had had osteophytes from 
the initial injury that clearly could have contributed to the 
spinal cord injury, which was the main difference between the 
inservice and postservice injuries.  It was argued that had the 
Veteran not sustained the initial injury, the later mundane 
postservice injury could not have caused the type of severe 
residuals that the Veteran now had and that this was supported by 
the statement of the Veteran's private physician Dr. M.A.  The 
Veteran's spouse testified that now he could not walk without 
thinking about walking.  He no longer had the strength or 
capabilities do to what he used to do.  The Veteran testified 
that Dr. M.A. had told the Veteran that had it not been for the 
brittle bones from the first injury that the second injury would 
not have seen as severe. 

At the May 2010 travel Board hearing the Veteran testified that 
since his second injury he could ambulate but only with 
difficulty and the aid of either two canes or a wheelchair.  He 
could no longer engage in the activities of daily living.  As to 
extremity weakness, his left arm had always been "bad" and he 
had had shooting pains for 50 years but since the postservice 
injury he had impaired function of his legs, including loss of 
balance such that he could not stand without leaning against 
something or walk without canes.  Page 3 of the transcript (T3).  
He had not had impairment of his legs prior to his postservice 
injury.  T4.  He had last had physical therapy in 2009 because he 
had reached the best improvement possible.  T5.  Since the 2005 
postservice injury he had had bilateral ulnar nerve surgery.  He 
had had problems with some of the fingers of both hands and his 
physician had told him that he had "bad" ulnar nerves but the 
Veteran believed that the problem with the ulnar nerves was 
related to his cervical spine disability.  T 8and 9.  No 
physician had stated that the Veteran that his military injury 
had caused his ulnar nerve condition.  No one had told him that 
there was a relationship between the two.  T10.  

The Veteran testified that he thought that the current appeal was 
for disability of his legs, and not just his neck and arms.  T10 
thru 12.  The presiding Acting VLJ informed the Veteran that the 
appeal dealt with all of his extremities.  The Veteran clarified 
that he was talking about his legs.  T12 and 13.  The service 
representative argued that a recent VA examiner had not given 
sufficient consideration to the Veteran's having had bone spurs 
and shards in the cervical spine and had not given any other 
reason, or suggested any other etiology or pathology as the cause 
for the Veteran's current lower extremity weakness.  T15.  The 
presiding Acting VLJ indicated that a VA examiner in 2008 had 
attributed the Veteran's current symptom in both upper and both 
lower extremities to the postservice 2005 injury. T15.  The 
Veteran testified that prior to the 2005 injury he had been 
losing strength in his left arm but he had been able to walk 3 
miles and ride a bicycle for 5 to 10 miles he had to stop doing 
both activities.  His wife testified that only a few weeks prior 
to the 2005 injury the Veteran had complained of problems with 
his legs.  T16.  

In response to a question as to whether he had had a low back 
injury, the Veteran testified that he had had surgery because of 
back pain due to stenosis for which he was not service-connected.  
He was also asked that because lower extremity problems were 
generally associated with lumbosacral pathology, whether anyone 
had associated his leg problems with his lumbosacral spine, as 
opposed to his cervical spine and the Veteran replied in the 
negative.  T17.  He further testified that he had first injured 
his low back in about 1960 and had low back surgery then but had 
not had problems thereafter.  T18.  

Here, not all of the potentially available clinical records were 
on file at the times of the past VA examinations.  Specifically, 
the reports of cervical spine X-rays taken between the time of 
the two cervical spine injuries (one injury during service and 
one injury after service) are not on file.  Likewise, clinical 
records pertaining to the Veteran's treatment for low back 
pathology and ulnar neuropathy are not on file.  Information as 
to these records, and the records themselves, should be obtained.  
Then, the Veteran should be afforded an up-to-date neurology 
examination to determine the nature, cause or etiology of any 
weakness of his upper and lower extremities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ask the Veteran to provide information 
as to the dates, sources, and places of 
treatment, evaluation or hospitalization as 
to each of the following: 

a)  Postservice cervical spine X-rays prior 
to his June 2005 reinjury of the cervical 
spine;

b) his postservice low back disorder, to 
include information as to low back surgery; 

c) his bilateral ulnar neuropathy, 
including information as to his surgery for 
bilateral ulnar neuropathy. 

Also request that he complete and return 
the appropriate releases (VA Form 21-4142s) 
for the medical records of each private 
care provider who has seen, evaluated, 
treated or performed surgery for these 
disorders since military service.  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request for 
private treatment records is unsuccessful, 
notify the Veteran appropriately.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2007).   

2.  The Veteran should be afforded a VA neurology 
examination to determine the nature and etiology 
of any neurological disorder found to be present 
in any of his extremities.  

If for any reason the Veteran cannot be 
examined, the RO should arrange to have the 
Veteran's claim file reviewed by a VA 
neurologist.  

The examiner must have access to and review 
the claims folders for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.   

If chronic neurological disorders of any of 
the extremities are found, the examiner is 
asked to express an opinion as to whether 
each such chronic neurological disorder is 
are at least as likely as not related to 
the service-connected disability of 
residuals of fracture, dislocations of C4 
and C5 with residuals of spinal cord injury 
and cervical reconstruction.  That is, is 
any neurological disorder of any upper or 
lower extremity either caused by the 
service-connected disability or is any 
chronic neurological disorder of any 
extremity aggravated by the service-
connected cervical spine disorder.  By 
aggravation is meant a permanent increase 
in the severity of any neurological 
disorder of an extremity, as opposed to a 
temporary worsening of symptoms. 

In formulating the medical opinion, the 
examiner is asked to consider that the term 
"at least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  "More likely" and "as likely" 
support the contended causal relationship; 
"less likely" weighs against a causal 
relationship.  

The examiner is also asked to provide the 
rationale used in formulating his or her 
opinion(s) in the written report.  If the 
requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefor.   

The Veteran is hereby advised that failure 
to report for any scheduled VA examination 
without good cause shown may result in the 
denial of the original claim for service 
connection. 

3.  Thereafter, review the claims file.  If 
any development is incomplete, including if 
the examination report does not contain 
sufficient information or responses to the 
questions posed, take corrective action 
before readjudicating the claim.  38 C.F.R. 
§ 4.2 (2009); see Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After the above action is completed, 
adjudicate the claim.  If the decision 
remains adverse to the Veteran, furnished 
the Veteran a supplemental statement of the 
case and return the case to the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 

